DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“digital imaging device” in independent claim 10, and “imaging device” in dependent claims 2-5.

	NOTE:  the “computing device” of claim 10 is further limited by sufficient structure in the form of a hardware processor and a storage medium in the same claim and therefore does not invoke 35 U.S.C. 112(f).

NOTE:  The term “processor”, recited in independent claim 1, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image1.png
    350
    1184
    media_image1.png
    Greyscale

 
Additional Claim Interpretation
“Target Image” and “Input Image”:  Using claim 1 as an example, the claim requires, “training the machine learning model using the target image and the input image corresponding to the target image to obtain a trained machine learning model.”  Therefore, both the target and input images are used for training.  The specification (PG Publication US 2020/0051260 A1) states:

    PNG
    media_image2.png
    190
    520
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    784
    606
    media_image3.png
    Greyscale
	

Therefore, “input” images are images that are used to train the machine learning model to produce a desired output, and “target” images are the target of the desired output which are also used for training. 

“Image of a displayed video frame”:  Using claim 1 as an example, this term is modified by “target” and “input” for example.  Referring to applicant’s figure 7 reproduced above, and to applicant’s figure 6:





    PNG
    media_image4.png
    725
    1039
    media_image4.png
    Greyscale

The term “image of a displayed video frame” means exactly what it says, an image of a video frame being display on a display device (see figures 6 and 7 above), which is in essence the inventive concept.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the full scope of a “computer readable storage medium” includes transitory signals.   In this case, while the specification exemplifies various forms of a medium, it does not provide any express definition or does not disavow transitory signals.  The state-of-the-art at the time the invention was made included signals, carrier waves and other wireless communication modalities (e.g., RF, infrared, etc.) as media on which executable code was recorded and from which computers acquired such code.  Thus, the full scope of the claim covers "signals" and their equivalents, In re Nuijten).   The examiner suggests clarifying the claim to exclude such non-statutory signal embodiments, such as (but not limited to) by reciting a "non-transitory computer-readable storage medium", or equivalent, consistent with the corresponding original disclosure. 

Allowable Subject Matter
Claims 1-12 are allowed over the prior allowed; however claim 12 remains rejected under 35 USC 101 above.

The following is a statement of reasons for the indication of allowable subject matter:  Using independent claim 1 as an example, the most pertinent reference, Wang et al. (US 10,289,951 B2), teaches:

Regarding claim 1, except for the elements highlighted in italicized bold below, a method of training a machine learning model for enhancing images ( 


    PNG
    media_image5.png
    140
    632
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    370
    632
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    155
    607
    media_image7.png
    Greyscale


), the method comprising: 

using at least one computer hardware processor (see figures 1, 2, and 7) to perform: 

accessing a target image of a displayed video frame, wherein the target image represents a target output of the machine learning model (


    PNG
    media_image8.png
    142
    383
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    89
    623
    media_image9.png
    Greyscale

 ); 

accessing an input image of the displayed video frame, wherein the input image corresponds to the target image and represents an input to the machine learning model (

    PNG
    media_image10.png
    143
    422
    media_image10.png
    Greyscale


 ); and




    PNG
    media_image11.png
    162
    424
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    192
    605
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    480
    634
    media_image13.png
    Greyscale

). 

	While Wang’s input and target images are video frames (figure 3 and numeral 610), Wang does not teach the input image being an “image of a displayed video frame”, or the target image being an “image of a displayed video frame”.  As noted by the examiner in the claim interpretation section above, the term “image of a displayed video frame” means exactly what it says, an image of a video frame being display on a display device (see applicant’s figures 6 and 7), which is in essence the inventive concept (see applicant’s PG Publication US 2020/0051260 A1:



    PNG
    media_image14.png
    523
    629
    media_image14.png
    Greyscale

). 

Andrew R. Kalukin et al., “Automated generation of convolutional neural network training data using video sources”, IEEE publication, April 2017, pp. 1-3, is pertinent as teaching the creating of a machine learning training set using video sources ( 

    PNG
    media_image15.png
    415
    624
    media_image15.png
    Greyscale

).  However,  like Wang, Kalukin does not teach the input image being an “image of a displayed video frame”, or the target image being an “image of a displayed video frame”.  

	Independent claims 10 and 12 recite the same essential limitations are allowable for the same reasons.  The remainder of the pending claims are dependent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665